DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the central conductor strip" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 refers to a conductor strip a distance away from a first ground plane, the conductor strip having both a first and second strip portion, but no reference is made to a “central conductor strip” as is referred to in claim 9. As such, claim 9 lacks antecedent basis for “the central conductor strip.”
For examination purposes, “the central conductor strip” will be interpreted as “the conductor strip”
Claim 18 recites “the fifth strip portion” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 11, upon which claim 18 does not refer to a 
Claims 10-19 are rejected as being dependent upon indefinite claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina (US PGPub 20190067785), a reference of record.
As per claim 1:
Messina discloses in Fig. 4:
A microwave transmission line assembly operated with antennas (para [0032]) and microwave systems (para [0050]) able to be used with a vacuum (para [0079]), comprising:
a first ground plane (424) and 
a conductor strip (suspended stripline 408) positioned at a distance from the first ground plane, 
wherein the geometrical arrangement of the conductor strip relates to a cross-section of the microwave transmission line assembly (Fig. 4 shows a 
wherein the conductor strip comprises a first strip portion (left side of conductive line 403) and a second strip portion (left side of conductive line 401  or conductive vias 402) arranged on a same side of the conductor strip as the first strip portion (left side, as divided by vias 402 in the case the conductive line 401 comprises the second strip portion, being on a bottom side of conductive line 401 if the vias 402 comprise the second strip portion) and both strip portions facing the first ground plane (both strip portions have a surface area (bottom) facing towards ground plane 424), 
wherein the first strip portion is positioned at a first distance from the first ground plane and wherein the second strip portion is positioned at a second distance from the first ground plane, 
wherein the first distance is smaller than the second distance.
Messina does not disclose:
A microwave transmission line assembly operated in vacuum for satellite antennas, beamforming networks and other microwave components for satellite applications, and that the first distance is chosen to avoid multipaction.
	At the time of filing, it would be obvious for the microwave transmission line assembly of Messina to be used in vacuum for satellite antennas, beamforming networks and other microwave components for satellite applications, as a known in the art environment for wireless microwave transmission that may incorporate various 
	It would be further obvious for the first distance to be chosen to avoid multipaction, as a known in the art effect in harsh environments including vacuum environments, with distance between conductors being a design parameter for determining impedance of striplines that further is a known solution for handling the effect of multipaction, which is dependent upon the power of signals within the transmission line, as is well known in the art as admitted by the applicant in page 1 of the specification. Furthermore, the limitation “the first distance is chosen to avoid multipaction” is a product-by-process limitation, and therefore lacks patentable weight, as per MPEP §2113.

	As per claim 2:
	Messina does not disclose:
		a first width of the first strip portion is less than the first distance.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first width of the first strip portion to be less than the first distance as the width of portions of a suspended stripline is a known in the art design parameter for determining the impedance of a stripline, as admitted by the applicant in page 1 of the specification.

As per claim 3:
	Messina discloses in Fig. 4:


	As per claim 4:
	Messina discloses in Fig. 4:
the conductor strip comprises a third strip portion (vias 402) positioned at a third distance from the first ground plane and wherein the third distance is smaller than the second distance (as seen in Fig. 4).

As per claim 5:
	Messina does not disclose:
a third width of the third strip portion has is less than the third distance.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for a third width of the third strip portion to be less than the third distance as the width of a conductor strip of a stripline transmission line is a known in the art design parameter for determining the impedance of a stripline, as admitted by the applicant in page 1 of the specification.

	As per claim 6:
	Messina discloses in Fig. 4:
the first distance is different from the third distance (the third distance including the thickness of conductive line 403)

	As per claim 7:
	Messina discloses in Fig. 4:
The third strip portion protrudes towards the first ground plane with relation to the second strip portion (vias 402 extend downward from conductive line 401).

	As per claim 8:
	Messina discloses in Fig. 4:
the first strip portion is positioned at a predetermined first separation distance from the third strip portion (the first and third strip portions shown as being in contact, and thus having a predetermined separation of 0).

As per claim 9:
	Messina discloses in Fig. 4:
the transmission line assembly comprises a second ground plane (ground plane 423) positioned opposite the first ground plane, wherein the conductor strip is positioned between and at a distance from the first and second ground planes (as seen in Fig. 4).
	
	As per claim 10:
	Messina discloses in Fig. 4:
the second strip portion is positioned at a fourth distance from the second ground plane (as seen in Fig. 4).

As per claim 11:
	Messina discloses in Fig. 4:
the conductor strip comprises a fourth strip portion (right side of conductive line 401, which may be divided into sides at the vias 402) positioned at a fifth distance from the second ground plane and wherein the fifth distance is smaller than the fourth distance (distance to vias 402, wherein the vias 402 comprise the second strip portion).

	As per claim 12:
	Messina does not disclose:
A fourth width of a fourth strip portion has a length less than the fifth distance.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the fourth width of the fourth strip portion to be less than the fifth distance as the width of portions of a suspended stripline is a known in the art design parameter for determining the impedance of a stripline, as admitted by the applicant in page 1 of the specification.

	As per claim 13:
	Messina discloses in Fig. 4:
A fourth strip portion (right side of conductive line 401) protrudes towards the second ground plane (extends in the thickness direction from vias 402) with 

	As per claim 14:
	Messina discloses in Fig. 4:
the second strip portion (vias 402) is positioned at a fourth distance from the second ground plane (as seen in Fig. 4), wherein the conductor strip comprises a fifth strip portion (conductive line 401) positioned at a sixth distance from the second ground plane and wherein the sixth distance is smaller than the fourth distance (as seen in Fig. 4).

	As per claim 15:
	Messina does not disclose:
a fifth width of the fifth strip portion has a length less than the sixth distance.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for a fifth width of the fifth strip portion to be less than the sixth distance as the width of a conductor strip of a stripline transmission line is a known in the art design parameter for determining the impedance of a stripline, as admitted by the applicant in page 1 of the specification.

	As per claim 16:

the fifth distance is equal to the sixth distance or the fifth distance is different from the sixth distance (the two distances are inherently equal or different, being the only two options).


	As per claim 17: 
Messina discloses in Fig. 4:
the fifth strip portion protrudes towards the second ground plane with relation to the second strip portion (conductive line 401 extends towards ground plane 423 in the thickness direction).

	As per claim 18:
	Messina discloses in Fig. 4:
The fourth strip portion (right side of conductive line 401, extending horizontally from vias 402) is positioned at a predetermined second separation distance from a fifth strip portion (right side of conductive line 403, wherein the vertical distance between the two is shown, and thus predetermined).

As per claim 20:
	Messina discloses in Fig. 4:
the transmission line assembly is a strip line (opposing ground planes 423 & 424 w/ stripline conductor 408).
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Messina as applied to claim 10 above, and further in view of Kato (US PGPub 20150091675), both references of record
The resultant combination discloses the apparatus of claim 10, as rejected above.
Messina does not disclose:
the fourth distance exceeds the second distance, and wherein the fourth distance is big enough to avoid multipaction.
	Kato discloses in Fig. 4:
Signal conductors Striplines may be offset from being centered between upper and lower ground planes (para [0037]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to offset the conductor strip of the assembly of Messina as an art-recognized design parameter for determining the impedance and supported modes of the stripline, as is well-known in the art, such that the fourth distance exceeds the second distance.
	It would be further obvious for the fourth distance to be big enough to avoid multipaction, as a known in the art effect in harsh environments including vacuum environments, with distance between conductors being a design parameter for determining impedance of striplines that further is a known solution for handling the effect of multipaction, which is dependent upon the power of signals within the transmission line, as is well known in the art as admitted by the applicant in page 1 of the specification.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
In the second paragraph of page 6 of the applicant’s remarks, the applicant argues:
Messina appears to describe, in Fig. 4 and para. [(0076]-[0082], a cross sectional view of a dual directional coupler comprising a suspended stripline 408. The stripline 408 includes opposing conductive lines 401, 403. In para. [0078] Messina appears to describe that lines 401 and 403 are implemented as top and bottom traces on the surfaces of the suspended stripline substrate. Applicant respectfully submits that Fig. 4 appears to illustrate the conductive lines being arranged on top and bottom opposite sides of the stripline 407. Further throughout Messina, the conductive lines 401 and 403 are implemented on opposite sides, i.e., one on a first side and the other conductive line on a second side of the substrate and electrically connected by vias 213, 402 as also disclosed in para. [0060] with respect to through line 201. Nowhere does Messina disclose that “the conductor strip (4) comprises a first strip portion (5) and a second strip portion (6) arranged on a same side of the conductor strip (4) as the first strip portion (5) and both strip portions facing the first ground plane (2),” as recited in the amended Claim 1.


In the third paragraph of page 6 of the applicant’s remarks, the applicant argues:
The conductive lines 401, 403 of Messina are positioned opposite each other and also face in opposite directions, namely facing the microstrip lines 203A (forward coupled microstrip line) and 205A (reverse coupled microstrip line) positioned at an opposite side as explicitly disclosed in para. [0079]. Additionally, the conductive lines 401, 403 do not face the ground planes 423 and 424, but rather they face the dielectric 421 and 422 with the microstrip lines 203A and 205A forming the first and second microstrip coupling substrates 409, 411. In amended Claim 1, the microwave transmission is between the conductor strip and the ground plane, however in the disclosure of Messina, there is no direct propagation of RF field between the conductive lines and the ground planes but rather 
	
The examiner respectfully disagrees. The direction of microstrip lines 203A and 205A do not determine the direction of conductive lines 401 & 403, and the positioning of the conductive lines with regards to suspended stripline substrate 407 is not applicable to the claim language. The fact that each of the conductive lines has opposite faces in opposite directions is not prevented by the claim language, and the conductive lines may be interpreted to have a surface facing the first ground plane, and thus may be considered to be facing the first ground plane, as per the claim limitations. Further, the coupling of the electric filed of conductive lines 401 and 403 to 203A and 205A does not prevent coupling with the ground planes, as appears to be implied by the applicant. The fact that 408 is disclosed as a suspended stripline further argues the opposite, as striplines provide electrical coupling between a conductive line and ground.
In the first full paragraph of page 7 of the applicant’s remarks, the applicant argues:
Messina is unrelated to a solution of the above problem. It appears that relating the disclosure of Messina in Fig. 4 to the features of Claim 1 has been performed at hindsight and only by matching structural appearances of the embodiment of Fig. 4 to the elements and features of claim 1 without accounting for the purpose and technical teachings of Messina relating to the embodiment of Fig. 4 as discussed above with reference to para. [0076]-[0082] of Messina.

In the second full paragraph of page 7 of the applicant’s remarks, the applicant argues:
Thus, the teachings of Messina would not inform a skilled person in the art any clue on how to solve the above objective technical problem according to the solution of the amended Claim 1. Additionally, one of skill in the art would not be guided to the specific design and structure of the conductor line of claim 1. Further, there is no motivation for the skilled person to completely restructure and reorganize the embodiment of Fig. 4, namely by arranging the conductive lines 401, 403 on the same side of the substrate and removing the dielectric layers 421, 422 so that both conductive lines 401, 403 face the same ground plane, thus completely disrupting the functionality of the embodiment of Fig. 4.

	Furthermore, the amendment of claim 9 does alleviate an indefiniteness issue raised in claim 9, it has not rendered claim 9 to be fully definite as per the rejection above.
	Applicant’s arguments pertaining to claims 2-20 are based on the arguments regarding claim 1, and as such are not persuasive.
	The applicant’s arguments are therefore not persuasive, and the rejection of claims 1-20 are sustained.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Samuel S Outten/           Examiner, Art Unit 2843